UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 April 7, 2011 Date of Report (date of earliest event reported) MICRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-10658 75-1618004 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8000 South Federal Way Boise, Idaho83716-9632 (Address of principal executive offices) (208) 368-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) On April 8, 2011, the Company filed a Current Report on Form 8-K pursuant to Item 5.02 related to the appointment of Patrick J. Byrne to the Company’s Board of Directors (the “Current Report on Form 8-K”). The Company has filed this amendment to the previously filed Current Report on Form 8-K to include this additional Item 5.03 not included in the original filing. Item 5.03. Amendments to Articles of Incorporation or Bylaws; Changes in Fiscal Year. Effective April 7, 2011, the Company’s Board of Directors amended the Company’s Bylaws to increase the authorized number of director from seven (7) to eight (8) to accommodate the appointment of Mr. Patrick J. Byrne to the Company’s Board of Directors.A copy of the Company’s Bylaws, as amended, is included as Exhibit 99.2 to this Current Report on Form 8-K/A. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Bylaws of the Registrant, as amended 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRON TECHNOLOGY, INC. Date: April 22, 2011 By: /s/ D. Mark Durcan Name: D. Mark Durcan Title: President and Chief Operating Officer 2 INDEX TO EXHIBITS FILED WITH THE CURRENT REPORT ON FORM 8-K DATED APRIL 7, 2011 Exhibit Description Bylaws of the Registrant, as amended 3
